Citation Nr: 0636958	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  04-34 421	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether the expense of approximately $3,836.00 for herbs, 
teas, mushrooms, and dietary supplements should have been 
excluded from income for the purpose of determining pension 
payments for 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Pension Center in St. Paul, Minnesota.

The Board has received new evidence in the form of a 
handwritten statement from the veteran, received in October 
2005, which had not been considered by the RO in making its 
decision.  However, consideration by the RO was waived in an 
October 2006 brief submitted by the veteran's accredited 
representative.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The approximate $3,836.00 cost of herbs, teas, mushrooms, and 
dietary supplements purchased by the veteran during 2002 was 
not a medical expense. 


CONCLUSION OF LAW

The expense of approximately $3,836.00 for herbs, teas, 
mushrooms, and dietary supplements was properly included in 
the calculation of income for the purpose of determining 
pension payments for 2002.  38 C.F.R. § 3.272(g) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106- 475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Because 
the facts in this case are not in dispute, the law is 
dispositive of this claim.  Consequently, application of the 
provisions of the VCAA would not be helpful to the claimant.  
No further assistance or development in accordance with the 
VCAA is required in this case.  See Mason v. Principi, 
16 Vet. App. 129 (2002).

The veteran was found eligible for receipt of pension for 
non-service-connected disabilities in 1994.  For the purpose 
of calculating entitlement to improved pension benefits, 
certain expenses, including medical expenses beyond 5 percent 
of the applicable maximum annual pension rate for the 
veteran, are excluded from countable income.  38 C.F.R. 
§ 3.272.  Allowable medical expenses include expenses for 
prescription drugs, and?if a physician directs their 
use?nonprescription drugs, vitamins, food, or beverage, but 
the nonprescription items must be for treatment of illness, 
not as a substitute for regular diet or to preserve general 
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Whether the expense of approximately $3,836.00 for herbs, 
teas, mushrooms, and dietary supplements should have been 
excluded from income for the purpose of determining pension 
payments for 2002.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Pension Center in St. Paul, Minnesota.

The Board has received new evidence in the form of a 
handwritten statement from the veteran, received in October 
2005, which had not been considered by the RO in making its 
decision.  However, consideration by the RO was waived in an 
October 2006 brief submitted by the veteran's accredited 
representative.  See Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The approximate $3,836.00 cost of herbs, teas, mushrooms, and 
dietary supplements purchased by the veteran during 2002 was 
not a medical expense. 


CONCLUSION OF LAW

The expense of approximately $3,836.00 for herbs, teas, 
mushrooms, and dietary supplements was properly included in 
the calculation of income for the purpose of determining 
pension payments for 2002.  38 C.F.R. § 3.272(g) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance Act of 2000 (VCAA) Pub. L. No. 106- 475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  Because 
the facts in this case are not in dispute, the law is 
dispositive of this claim.  Consequently, application of the 
provisions of the VCAA would not be helpful to the claimant.  
No further assistance or development in accordance with the 
VCAA is required in this case.  See Mason v. Principi, 
16 Vet. App. 129 (2002).

The veteran was found eligible for receipt of pension for 
non-service-connected disabilities in 1994.  For the purpose 
of calculating entitlement to improved pension benefits, 
certain expenses, including medical expenses beyond 5 percent 
of the applicable maximum annual pension rate for the 
veteran, are excluded from countable income.  38 C.F.R. 
§ 3.272.  Allowable medical expenses include expenses for 
prescription drugs, and?if a physician directs their 
use?nonprescription drugs, vitamins, food, or beverage, but 
the nonprescription items must be for treatment of illness, 
not as a substitute for regular diet or to preserve general 
health.  M21-1, Part IV, 16.31 (December 15, 1995).  

The veteran has provided detailed lists of expenses incurred 
that he contends are medical expenses that should be excluded 
from countable income for the purpose of calculating 
entitlement to his pension benefits.  Among the items listed 
are thousands of dollars worth of herbs, teas, mushrooms, and 
dietary supplements.  None of these was a prescription drug 
or even claimed as non-prescription over-the-counter drugs.  
Moreover, even if they could be classified as over-the-
counter drugs, there is no evidence that a physician has 
directed the veteran to take them to treat an illness.  

In a Report of Contact dated in March 2003, the veteran 
stated that he does not have a prescription to buy what he 
described as these "organic medicines."  Of record is an 
August 2004 handwritten statement purportedly signed by one 
of the veteran's VA treating physicians.  The statement noted 
that the veteran had been under the writer's care for type II 
diabetes mellitus since 1997, and that many of the 
supplements the veteran has been taking are not carried by 
VA.  The note said that one of the first things he told the 
veteran was that "you have to do it yourself," using the 
proper diet, keeping weight down, and by exercising.  The 
note mentioned the beneficial effects of supplements enjoyed 
by the veteran, and the note's author stated that he highly 
endorsed it, apparently meaning the use of the supplements.  
The note did not indicate that any supplements had been 
prescribed, and as noted above, the veteran has not claimed 
that they were.  

In sum, while certain expenses, including prescription drugs 
and physician-prescribed nonprescription items are excluded 
from countable income under 38 C.F.R. § 3.272, the cost of 
the non-prescribed herbs, teas, mushrooms, and dietary 
supplements are not.  

The Board finds that the definition of medical expenses 
controls the outcome of this case.  The approximate $3,836.00 
cost of herbs, teas, mushrooms, and dietary supplements is 
not excludable from countable income for the purpose of 
calculating entitlement to improved pension benefits in 2002.


ORDER

The veteran's appeal is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


